Citation Nr: 0938355	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  09-00 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  What evaluation is warranted for adult maladjustment 
disorder since August 1, 1944 to October 2, 1959?

2.  Entitlement to an increased rating for conversion-type 
psychoneurosis with headaches and vasomotor instability, 
evaluated as 30 percent from October 3, 1959 to March 8, 
1994.

3.  Entitlement to an effective date earlier than March 22, 
1994, for the grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney




ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June to August 1935 
and from September 1942 to July 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1994, November 2002, and August 
2008 rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The 
Board, in some manner or other, has addressed these issues in 
October 1996, September 2001, September 2003, August 2005, 
and May 2007.

The procedural history of this case is complex.  In a 
Veterans Administration Adjudication Form 526, received by VA 
on August 12, 1944, the Veteran sought entitlement to service 
connection for "[n]erves in throat controlling heart have 
been injured and claimant is unable to have any strenuous 
physical activity.  Claimant's nervous system has been 
affected until he is unable to concentrate for any period of 
time."

In an August 1944 rating decision, VA granted entitlement to 
service connection for both carotid sinus syndrome and 
migraine, and assigned 30 and 20 percent ratings, 
respectively.  Significantly, in light of the Board's May 
2007 finding that there was an unadjudicated claim of 
entitlement to service connection for a psychiatric disorder 
presented in August 1944, the August 1944 rating decision 
also denied entitlement to that benefit sub silentio.  
Andrews v. Nicholson, 421 F.3d 1278 (Fed.Cir. 2005).  The 
Veteran did not appeal, and that decision is final.  
38 U.S.C.A. § 7104 (West 2002).

An August 1959 rating decision recharacterized the service-
connected "migraine and hypersensitive carotid sinus" as a 
"psychoneurosis conversion type with headache and vasomotor 
instability."  The rating decision assigned a single 30 
percent rating from October 3, 1959.  The Veteran appealed, 
and in March 1960, the Board denied the appeal.  That Board 
decision is final.  38 U.S.C.A. § 7104.

An August 1994 RO decision denied claims of entitlement to an 
evaluation in excess of 30 percent for conversion-type 
psychoneurosis, with headaches and vasomotor instability and 
for a total disability evaluation based on individual 
unemployability.  The Veteran thereafter perfected timely 
appeals.  The Board, in October 1996, remanded those two 
claims.

In September 2001, the Board denied entitlement to an 
increased rating in excess of 30 percent for conversion-type 
psychoneurosis, with headaches and vasomotor instability; and 
remanded the claim of entitlement to total disability 
evaluation based on individual unemployability due to service 
connected disorders.  

A July 2002 rating decision determined that the August 1944 
rating decision, which granted entitlement to service 
connection and separate evaluations for carotid sinus 
syndrome and migraine headaches, but did not grant service 
connection for a psychoneurosis, was not clearly and 
unmistakably erroneous.

A November 2002 rating decision granted entitlement to a 
total disability evaluation based on individual 
unemployability due to service connected disorders, effective 
March 22, 1994.

In September 2003, the Board found that the August 1944 
rating decision never adjudicated the question of entitlement 
to service connection for a psychoneurosis.  Hence, the Board 
found that a question of clear and unmistakable error was not 
presented.  The appellant appealed to the United States Court 
of Appeals for Veterans Claims (Court).

The Board, in August 2005, remanded a claim of entitlement to 
an effective date earlier than March 22, 1994, for the grant 
of TDIU.  

The Court, as part of a May 2006 decision, vacated and 
remanded the Board's September 2003 decision relative to its 
findings concerning clear and unmistakable error in the 
August 1944 RO decision.  The Court directed the Board to 
first consider whether the appellant had presented a claim of 
entitlement to service connection for a psychoneurosis in his 
August 1944 submissions that to date remained unadjudicated.

In a May 2007 decision, the Board found that the Veteran's 
August 1944 claim "reasonably" raised a claim for 
psychoneurosis.  The Board also recharacterized the increased 
rating claim.

In July 2007, the RO denied entitlement to service connection 
for conversion-type psychoneurosis, stemming from an August 
1944 claim.  The Veteran thereafter perfected an appeal.

In a July 2008 decision, the Board found clear and 
unmistakable error with the sub silentio denial of a 
psychiatric disorder (namely, adult maladjustment disorder) 
in August 1944, and the Board remanded the claim to the RO to 
provide a rating assignment for that disorder.  The Board 
also remanded the claims of entitlement to an increased 
rating for conversion-type psychoneurosis with headaches and 
vasomotor instability and entitlement to an effective date 
earlier than March 22, 1994, for the grant of TDIU because 
they were inextricably intertwined with the referred rating 
assignment of adult maladjustment disorder.

In August 2008, the RO assigned a noncompensable rating for 
adult maladjustment disorder, from August 1, 1944 to October 
2, 1959.  From October 3, 1959, the rating was included with 
the evaluation assigned the conversion-type psychoneurosis, 
with vasomotor instability, which had been assigned an 
overall evaluation of 30 percent.  The Veteran filed a timely 
appeal as to the noncompensable rating of adult maladjustment 
disorder.

As such, the matters now for appellate consideration by the 
Board are those three issues listed on the title page of this 
decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that a Remand is necessary because VA has not 
met its duty to assist under the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

The available post-service treatment records are silent for 
treatment of an adult maladjustment disorder.  The RO 
provided the Veteran with a VCAA letter in October 2008, 
requesting that the appellant submit any treatment records 
pertinent to his claimed disorder.  The Veteran did not 
submit any new evidence.  After this notice was sent, the RO 
did not readjudicate the claim.  

In his December 2008 Substantive Appeal submitted on behalf 
of the appellant, the Veteran's attorney argued that VA did 
not meet its duty to assist because it failed to obtain 
evidence from the Veteran "concerning his symptoms from 
August 1, 1944, how those symptoms affected his ability to 
function and to work, and how those symptoms affected his 
other service-connected disability."  He also argued that VA 
must be instructed to ask a competent mental health 
professional to determine the Veteran's symptoms from an 
adult adjustment disorder and how these symptoms affected his 
other service-connected disabilities.

While the Board disagrees with the contention that VA failed 
to obtain evidence from the Veteran, and the contention that 
a mental health professional must determine the Veteran's 
symptoms, the Board does find that VA's notices did not 
comply with the VCAA.  As the claims were not readjudicated 
after proper notice was sent, and the Veteran's attorney has 
implied that any error in the duty to assist has been 
prejudicial to the Veteran.  Hence, the Board finds that 
further steps must be taken to ensure the duty to assist has 
been met.  Most importantly, the record shows that the 
Veteran has not been provided with all relevant rating 
schedules pertaining to the increased rating issues on 
appeal.

In remanding this case, the Board notes that the duty to 
assist is not a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Furthermore, while VA does have a duty to assist 
the Veteran in the development of a claim, that duty is not 
limitless.  Hyson v. Brown, 5 Vet. App. 262 (1993).  The 
Veteran's attorney's contentions that a mental health 
professional must determine the Veteran's symptoms when none 
are of record and that the VA must obtain evidence of 
symptoms in records that have not been identified by the 
Veteran are beyond the scope of VA's duty to assist.

Finally, the Board finds that the Veteran's claims of 
entitlement to increased ratings may affect the outcome of 
his claims of entitlement to an effective date earlier than 
March 22, 1994, for the grant of a total disability rating 
based on individual unemployability.  Thus, the issue is 
determined to be inextricably intertwined with the remanded 
increased rating claims and the earlier effective date claim 
must be deferred and reconsidered on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should contact the Veteran and 
ask him to identify any evidence that has 
not been previously associated with the 
claims file, including any VA or private 
treatment records documenting treatment for 
adult maladjustment disorder from August 1, 
1944.  If the Veteran identifies private 
records, the RO should provide him with a 
Form 21-4142 (Authorization and Consent to 
Release Information).  If the Veteran 
identifies any new evidence, the RO should 
secure this evidence for inclusion in the 
claims file.  If any VA or U.S. Government 
records cannot be located, the RO must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain those government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it is 
unable to obtain; (b) explain the efforts 
VA has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claims.  The 
claimant must then be given an opportunity 
to respond.  All attempts to secure this 
evidence must be documented in the record.

2.  The RO must provide the Veteran with 
copies of all relevant rating schedules 
covering his claim of entitlement to a 
compensable rating for an adult 
maladjustment disorder from August 1944 
through March 1994, to include the 
following:

?	1933 Schedule of Rating Disabilities 
for Neuropsychiatric Disabilities
?	1945 Schedule of Rating Disabilities 
for Psychiatric Conditions
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  What evaluation is warranted for adult maladjustment 
disorder since August 1, 1944 to October 2, 1959?

2.  Entitlement to an increased rating for conversion-type 
psychoneurosis with headaches and vasomotor instability, 
evaluated as 30 percent from October 3, 1959 to March 8, 
1994.

3.  Entitlement to an effective date earlier than March 22, 
1994, for the grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney




ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June to August 1935 
and from September 1942 to July 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1994, November 2002, and August 
2008 rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The 
Board, in some manner or other, has addressed these issues in 
October 1996, September 2001, September 2003, August 2005, 
and May 2007.

The procedural history of this case is complex.  In a 
Veterans Administration Adjudication Form 526, received by VA 
on August 12, 1944, the Veteran sought entitlement to service 
connection for "[n]erves in throat controlling heart have 
been injured and claimant is unable to have any strenuous 
physical activity.  Claimant's nervous system has been 
affected until he is unable to concentrate for any period of 
time."

In an August 1944 rating decision, VA granted entitlement to 
service connection for both carotid sinus syndrome and 
migraine, and assigned 30 and 20 percent ratings, 
respectively.  Significantly, in light of the Board's May 
2007 finding that there was an unadjudicated claim of 
entitlement to service connection for a psychiatric disorder 
presented in August 1944, the August 1944 rating decision 
also denied entitlement to that benefit sub silentio.  
Andrews v. Nicholson, 421 F.3d 1278 (Fed.Cir. 2005).  The 
Veteran did not appeal, and that decision is final.  
38 U.S.C.A. § 7104 (West 2002).

An August 1959 rating decision recharacterized the service-
connected "migraine and hypersensitive carotid sinus" as a 
"psychoneurosis conversion type with headache and vasomotor 
instability."  The rating decision assigned a single 30 
percent rating from October 3, 1959.  The Veteran appealed, 
and in March 1960, the Board denied the appeal.  That Board 
decision is final.  38 U.S.C.A. § 7104.

An August 1994 RO decision denied claims of entitlement to an 
evaluation in excess of 30 percent for conversion-type 
psychoneurosis, with headaches and vasomotor instability and 
for a total disability evaluation based on individual 
unemployability.  The Veteran thereafter perfected timely 
appeals.  The Board, in October 1996, remanded those two 
claims.

In September 2001, the Board denied entitlement to an 
increased rating in excess of 30 percent for conversion-type 
psychoneurosis, with headaches and vasomotor instability; and 
remanded the claim of entitlement to total disability 
evaluation based on individual unemployability due to service 
connected disorders.  

A July 2002 rating decision determined that the August 1944 
rating decision, which granted entitlement to service 
connection and separate evaluations for carotid sinus 
syndrome and migraine headaches, but did not grant service 
connection for a psychoneurosis, was not clearly and 
unmistakably erroneous.

A November 2002 rating decision granted entitlement to a 
total disability evaluation based on individual 
unemployability due to service connected disorders, effective 
March 22, 1994.

In September 2003, the Board found that the August 1944 
rating decision never adjudicated the question of entitlement 
to service connection for a psychoneurosis.  Hence, the Board 
found that a question of clear and unmistakable error was not 
presented.  The appellant appealed to the United States Court 
of Appeals for Veterans Claims (Court).

The Board, in August 2005, remanded a claim of entitlement to 
an effective date earlier than March 22, 1994, for the grant 
of TDIU.  

The Court, as part of a May 2006 decision, vacated and 
remanded the Board's September 2003 decision relative to its 
findings concerning clear and unmistakable error in the 
August 1944 RO decision.  The Court directed the Board to 
first consider whether the appellant had presented a claim of 
entitlement to service connection for a psychoneurosis in his 
August 1944 submissions that to date remained unadjudicated.

In a May 2007 decision, the Board found that the Veteran's 
August 1944 claim "reasonably" raised a claim for 
psychoneurosis.  The Board also recharacterized the increased 
rating claim.

In July 2007, the RO denied entitlement to service connection 
for conversion-type psychoneurosis, stemming from an August 
1944 claim.  The Veteran thereafter perfected an appeal.

In a July 2008 decision, the Board found clear and 
unmistakable error with the sub silentio denial of a 
psychiatric disorder (namely, adult maladjustment disorder) 
in August 1944, and the Board remanded the claim to the RO to 
provide a rating assignment for that disorder.  The Board 
also remanded the claims of entitlement to an increased 
rating for conversion-type psychoneurosis with headaches and 
vasomotor instability and entitlement to an effective date 
earlier than March 22, 1994, for the grant of TDIU because 
they were inextricably intertwined with the referred rating 
assignment of adult maladjustment disorder.

In August 2008, the RO assigned a noncompensable rating for 
adult maladjustment disorder, from August 1, 1944 to October 
2, 1959.  From October 3, 1959, the rating was included with 
the evaluation assigned the conversion-type psychoneurosis, 
with vasomotor instability, which had been assigned an 
overall evaluation of 30 percent.  The Veteran filed a timely 
appeal as to the noncompensable rating of adult maladjustment 
disorder.

As such, the matters now for appellate consideration by the 
Board are those three issues listed on the title page of this 
decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that a Remand is necessary because VA has not 
met its duty to assist under the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

The available post-service treatment records are silent for 
treatment of an adult maladjustment disorder.  The RO 
provided the Veteran with a VCAA letter in October 2008, 
requesting that the appellant submit any treatment records 
pertinent to his claimed disorder.  The Veteran did not 
submit any new evidence.  After this notice was sent, the RO 
did not readjudicate the claim.  

In his December 2008 Substantive Appeal submitted on behalf 
of the appellant, the Veteran's attorney argued that VA did 
not meet its duty to assist because it failed to obtain 
evidence from the Veteran "concerning his symptoms from 
August 1, 1944, how those symptoms affected his ability to 
function and to work, and how those symptoms affected his 
other service-connected disability."  He also argued that VA 
must be instructed to ask a competent mental health 
professional to determine the Veteran's symptoms from an 
adult adjustment disorder and how these symptoms affected his 
other service-connected disabilities.

While the Board disagrees with the contention that VA failed 
to obtain evidence from the Veteran, and the contention that 
a mental health professional must determine the Veteran's 
symptoms, the Board does find that VA's notices did not 
comply with the VCAA.  As the claims were not readjudicated 
after proper notice was sent, and the Veteran's attorney has 
implied that any error in the duty to assist has been 
prejudicial to the Veteran.  Hence, the Board finds that 
further steps must be taken to ensure the duty to assist has 
been met.  Most importantly, the record shows that the 
Veteran has not been provided with all relevant rating 
schedules pertaining to the increased rating issues on 
appeal.

In remanding this case, the Board notes that the duty to 
assist is not a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Furthermore, while VA does have a duty to assist 
the Veteran in the development of a claim, that duty is not 
limitless.  Hyson v. Brown, 5 Vet. App. 262 (1993).  The 
Veteran's attorney's contentions that a mental health 
professional must determine the Veteran's symptoms when none 
are of record and that the VA must obtain evidence of 
symptoms in records that have not been identified by the 
Veteran are beyond the scope of VA's duty to assist.

Finally, the Board finds that the Veteran's claims of 
entitlement to increased ratings may affect the outcome of 
his claims of entitlement to an effective date earlier than 
March 22, 1994, for the grant of a total disability rating 
based on individual unemployability.  Thus, the issue is 
determined to be inextricably intertwined with the remanded 
increased rating claims and the earlier effective date claim 
must be deferred and reconsidered on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should contact the Veteran and 
ask him to identify any evidence that has 
not been previously associated with the 
claims file, including any VA or private 
treatment records documenting treatment for 
adult maladjustment disorder from August 1, 
1944.  If the Veteran identifies private 
records, the RO should provide him with a 
Form 21-4142 (Authorization and Consent to 
Release Information).  If the Veteran 
identifies any new evidence, the RO should 
secure this evidence for inclusion in the 
claims file.  If any VA or U.S. Government 
records cannot be located, the RO must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain those government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it is 
unable to obtain; (b) explain the efforts 
VA has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claims.  The 
claimant must then be given an opportunity 
to respond.  All attempts to secure this 
evidence must be documented in the record.

2.  The RO must provide the Veteran with 
copies of all relevant rating schedules 
covering his claim of entitlement to a 
compensable rating for an adult 
maladjustment disorder from August 1944 
through March 1994, to include the 
following:

?	1933 Schedule of Rating Disabilities 
for Neuropsychiatric Disabilities
?	1945 Schedule of Rating Disabilities 
for Psychiatric Conditions
?	38 C.F.R. §§ 4.125-4.132, effective 
Oct. 1, 1961
?	29 Fed. Reg. 6753-56 (May 22, 1964).
?	40 Fed. Reg. 42541 (Sept. 15, 1975).
?	41 Fed. Reg. 11302-03 (Mar. 18, 
1976).
?	45 Fed. Reg. 26326-27 (Apr. 18, 
1980).
?	53 Fed. Reg. 23-24 (Jan. 4, 1988).

All relevant information and correspondence 
should be associated with the claims file, 
including copies of the rating schedules as 
listed above.

3.  Thereafter, the RO must readjudicate 
the claims of what evaluation is warranted 
for adult maladjustment disorder since 
August 1, 1944; entitlement to an 
increased rating for conversion-type 
psychoneurosis with headaches and 
vasomotor instability, evaluated as 30 
percent from October 3, 1959 to March 8, 
1994; and entitlement to an effective date 
earlier than March 22, 1994, for the grant 
of a total disability rating based on 
individual unemployability.  When 
adjudicating the increased rating claims, 
the RO must specifically explain the 
reasoning behind its selection of the 
diagnostic code for each disability in 
each rating period.  If the any of the 
claims is denied, a supplemental statement 
of the case must be issued, and the 
appellant offered an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



